Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 166-182 are currently pending and the claims filed on 06/02/2022 is acknowledged. Claims 178-182 have been withdrawn by way of applicant’s election of 09/03/2021. Consequently, claims 166-177 are being examined on the merits. 

Maintained Rejection 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 167-177 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jun et al. (CN1457796A, IDS of 05/15/2018, citation is based on Google English Translation) in view of Chen et al., “Non-spherical particles for targeted drug delivery”, Chemical Engineering Science 125 (2015) pp. 20-24; and Waksal (US2014/0363396A1). 
Specifically, claims 167-170, 174, 175 and 177 are rejected by Jun in view of Chen; and 
Claims 171-173 and 176 are rejected by Jun in view of Chen and further in view of Waksal. 

Applicant claims the below claim 166 filed on 06/02/2022:
    PNG
    media_image1.png
    96
    698
    media_image1.png
    Greyscale

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.

Determination of the scope and content of the prior art (MPEP 2141.01) And Finding of prima facie obviousness Rational and Motivation (MPEP 2142-2143)
	Jun teaches a pharmaceutical dry powder for inhalation comprising ribavirin powder as an active component and one or more carriers (claims 1 and 3 of prior art) wherein  the active component powder is uniformly dispersed in the pharmaceutical carrier (page 4, last paragraph) and the active component ribavirin has a mean diameter of about 0.1 to 10 microns (claim 7 of prior art) and is used in an amount of more than 90% (page 5, sixth paragraph) which overlaps the instant range of 95% to 99.5% (instant claims 166 (in part), 167, 168, 174, 175 and 177).   
	However, Jun does not expressly teach the non-spherical shape of ribavirin of instant claims 166, 169 and 170. The deficiencies are cured by Chen. 
Chen teaches non-spherical nano- and microparticles with various shapes including ellipsoid, rod, and worm could be prepared by chemically modifying particle-forming molecules, devising a specific particle assembly, or applying external mechanical forces to particles wherein the said ellipsoid, rod or worm shapes are non-spherical three-dimensional shape and they would have substantially uniform to the shape of another of the particles and two substantially parallel surfaces, and these non-spherical particles were advantageous to improve drug delivery efficiency compared with spherical ones, because of increased drug loading efficiency, enhanced attachment to a vascular wall (a larger binding affinity to target cells and tissues), and also better cellular uptake efficiency, and overall, non-spherical particles present a great potential to overcome barriers that current drug delivery strategies are encountering with the use of spherical drug carriers (see conclusion on page 23) (instant claims 166, 169 and 170).  
It would have been prima facie obvious to modify the ribavirin particles of Jun with non-spherical particle shapes in order to increase drug loading efficiency, give better cellular uptake efficiency, and enhance binding affinity to target cells and tissues as taught by Chen. 

However, Jun in view of Chen does not expressly teach whether ribavirin is amorphous of instant claim 171, crystalline of instant claim 172 and polymorph II form of instant claims 173 and 176. The deficiencies are cured by Waksal. 
	Waksal teaches antiviral agent ribavirin for treatment of hepatitis C and the ribavirin is provided in the form of ribavirin, its salt, esters, isomers, stereoisomers, racemates, solvates, esters, polymorphs and crystalline forms (instant claims 171-173 and 176). 
It would have been prima facie obvious to further define the form of ribavirin of Jun with various forms of amorphous form (=non-crystalline form), polymorph including polymorph II or crystalline form as taught by Waksal as a matter of choice or design because the said forms would be equivalent and thus, selecting one of them would have yielded no more than the predictable results, devoid of evidence to the contrary.  Although Waksal does not expressly teach polymorph II, it would be obvious variation from crystalline, polymorph, in the absence of evidence to the contrary.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Jun relates to an inhalable dry powder, and Jun does not expressly teach non-spherical shape as instantly claimed; and Chen describes “non-spherical particles” by the use of various synthetic polymers to create these non-spherical shapes and however, Chen does not disclose any method for producing non-spherical particles from non-polymer materials, let alone from drug molecules such as ribavirin; and even if Chen discloses non-spherical shapes, there is no teaching of how one of ordinary skill in the art could actually achieve these shapes with the ribavirin particles of Jun since Chen’s methods rely on the particular polymers; there is no teaching or suggestion in Chen that the polymer materials of Chen are suitable for inhalation, and the goal of June is to create a high and quick-acting effect for administering ribavirin and including additional polymers or encapsulating the drug with polymers such as those taught by Chen would frustrate the goal of having fast-acting delivery.
The Examiner responds that She relied on from Chen is benefit of non-spherical three-dimensional shape, not inhalable purpose; it is noted that instant claim 166 does not require how to obtain non-spherical shape particles; further instant claim 166 recites “comprising” which does not exclude introduction of other ingredients such as polymers as applicant’s own disclosure supports, non-spherical particles comprises excipients such as polymers; and furthermore Chen discloses non-spherical particles can be formed using various assembly devices including a mold print to generate non-spherical particles (see page 3 of Chen: (2)). Accordingly, there is motivation to combine Jun with Chen in order to increase drug loading efficiency, give better cellular uptake efficiency, and enhance binding affinity to target cells and tissues. In this context, please see case law stating that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. 
In light of the foregoing, applicant’s arguments are not persuasive. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613